OFi=lCE   OF   THE   ATTORNEY     GENERAL      OF   TEXAS
                           AUSTIN




aa.   a, J. Wlldo
aimiy   Auditor
wueom   uottaty




                                    do&t; sorthare         r4fsr4ao4
                                  er Artlols 8554, Rorfsed
                                  nded, lltloh   statute       roads


                       ho ths duty or t!¶aooltnty,
                       tho prwmtation   to'hin
                     , ohook, voaolmr, 8r osder
               the aroper suthority, if tbexe
               euffioient for the pawat     thetie-
     or oa de&malt fa the aoaouat a&as0      rhioh
     aoh wwroat is drewn, to endorse upon the
     faob or suoh lnstrumeat his order to pay
     tha mum to the payee named Bhareln an&
     to ohm-go the sea8 on him books to the
     fund upon rhlah it is drem......All oheoks
     ar watmaatrr lauued or drawa by as17 oitiosr
     sanderthe pro~lsiami    of this Aot, shall bs
Hon. a. J. Wilde, Irebruary;ps,lOJO, Pa@ e


            subjeot to all the lawu and regulationsprovld-
            ing r0r auditing and wuktersigning and sll
            mob laws mid S4&atitBW    are hereby eontimed
            ,tnfe  r0r80 and 0fmt.*
                10 are unable to flad any statutory authority
fa ra nyp a r so aother th a n
                             th4 dulylleotti ,andappolated
traamarer.performlqthendotlee of that OttSoe. The
etatatteDqnlg appsar to take (tareor aueh 8ituatfons
rhleh approaoh and 4r4 siallarto the oa8 you outlined
.layour letter by authorlnlngthr Coauaia8lonar8* Court
to   tin      ~tmnof~s,   aad thi8,lr provided   r0r   la one'in-
etaam where the wieaaay hab~bean deolared under Artisle
dO'lt,Bevlsad.Olrll Statutea, 192% We apprsalata,ho*-
ever; the problem aonfroatiag yotra? dmabt, in the eitga-
tlonaeatlmwd   aad the Inooavealwee likely rwmltlng.
           'Ws aroi hempor, eaastralabato hold and it
i8 th6 eplaloa of this Departaaat-thatunless a waoanoy
la proporl~.d~alaredla the offfoe at oounty treaatmar,
only 8uoh perroa duly oooupyfug that offfoe is aatborined
to pmrforn  tha dutlota eonmote with aad pertaiahg to
same.




                                                                    ,